McClain, J.
1 Plaintiff is engaged in doing a banking business, loaning money and dealing in real estate, and its principal place of business is Sioux City. As a part of its business it conducts branch banks at Fonda and other places in the state. Prior to the adoption of the present Code it was taxed at its principal place of business, on its entire business, whether conducted there or at its various branches, and its branches were not taxed in the localities where they were situated. After the adoption of the present Code, however, the authorities of the town of Fonda, relying on the provisions of section 1317, assessed plaintiff for taxation on the basis of a private banker, with reference to the moneys and credits, less deposits and debts owing'by such branch, as authorized by Code, section 1321, providing for the taxation of private bankers; and on account of the alleged refusal of the agent in charge to make any return to the assessor on account of the branch bank the *730board of review added 100 per cent, to the assessable value ■of its property, as provided by Code, section 1357. Appellant contends that the action of the board of review in fixing the value of the money and credits of the branch at Fonda, after deducting therefrom the amount of deposits and debts which it owed, was erroneous, claiming that on the first-day of January, 1898, its deposits exceeded the amount of the notes held byit for money loaned and other credits. It appears, however, from the evidence, that in the latter part of December, 1897, nearly $50,000 of notes which had been taken in the usual course of business by the branch at Fonda, and which had been held by it as a part of its assets, were, by the action of the president of the parent institution at Sioux City, transferred to another bank, of which he was also presid ent, and subsequently again transferred to the Kemsen branch of the plaintiff bank, with the view of increasing the money and credits of the Kemsen branch, where the deposits already exceed the total of moneys and credits. We do not think that appellant could by any such transaction ■affect the liability to taxation of the Fonda branch. The statutory provision is that “The personalty, moneys and ■credits connected with or growing out of all business transacted directly or indirectly by or through the servants, employes or agents of any person, firm or corporation engaged in the banking business, having an office or agency in more than one assessment district for the transaction of business, -shall be taxable as provided in this chapter for the taxing •of private banks and bankers, in the assessment district where said branch business is done.” Code, section 1317. The only result of the transferring of these notes was to leave the Fonda branch with a larger credit on the books of the parent institution, corresponding to the value of the notes thus transferred. The amount of its total credits, counting notes as credits, was substantially the same after the first of January as it was before the transfer of these notes. Appellant contends that the credit in *731favor of the Fonda branch on the books of the parent institution was a mere matter of bookkeeping, and should not have been taken into account in determining the moneys and credits of the Fonda branch, but it was made up of the proceeds of the business at Fonda, and was clearly a credit growing out of thé business transacted by the Fonda branch, within the language of the statute. The same may be •said of the portion of appellant’s deposits in a Chicago bank, which, as shown by the books of the appellant, was the result of the deposits from the business done at Fonda. The statute evidently contemplates the assessment of a branch bank with reference to the capital which the parent institution invests and uses in running such bank, and such other moneys and credits as the branch may have accumulated in its business.
2 Whatever may be the form of the assets of the branch, they are subject to taxation as the property of 'a private banker would be. The notes which were held by the Fonda bank in the latter part of December, 1897, and were transferred to another bank before the first of January, 1898, represented credits growing out of the business transacted by the branch bank. The assets of the branch were not substantially lessened by this transaction, and we cannot see why it should not be assessed on the basis of the ownership of assets of corresponding value. The evidence clearly shows, therefore, that the assessment of the Fonda branch by the board of review on the basis of $40,000 valuation was not excessive, but the trial court found that the true valuation should have been $51,351.07, and fixed the taxable valuation on that basis, thereby increasing the taxable valuation, without regard to the penalty, by $2,824.76. This wc think the trial court had no right to do. The matter was brought into court by complaint of appellant against the assess- j ment of the board of review. When the trial court/ ascertained that this complaint was unfounded, itj had nothing to do but to affirm the assessment. No provi- *732: sion is made for an appeal by the taxing authorities, and no such appeal was attempted. It must be borne in mind that •the court, in determining this appeal, is still a court, and ,not an assessor or taxing board. Frost v. Board, 114 Iowa, 103. It was well settled under the statutory provisions in force prior to the present Code, that on such an appeal the court would not increase the assessment of the complaining taxpayer. Des Moines Water Co.'s Appeal, 48 Iowa, 324; German-American Sav. Bank v. City of Burlington, 54 Iowa, 609. And see Brown v. Town of Grand Junction, 75 Iowa, 488. There is nothing in the language of Code, section ¡1373, to indicate the intention on the part of the legislature to authorize the court to perform any other function than ,'that of determining the correctness of the assessment, "with .‘reference to the complaints thereof made by the appealing taxpayer.
3 Appellant complains of the addition of 100 per cent, to the taxable value of the property of the Fonda branch by way of penalty for refusal to make returns as required by Code, section 1357. But it appears that the proper officer of 'the Fonda branch was requested and given opportunity to make the returns provided for by law before the assessor’s book were closed and refused to do so. This failure could not be remedied by making return to the assessor after the books were closed and placed before the board of review. The penalty ivas therefore incurred, and properly imposed on the assessment made by the board of review. — Modified AND AFFIRMED.